 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant JULIO SEVILLA
11
12
13
14                           IN THE UNITED STATES DISTRICT COURT
15
16                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,           )                Case No. 2:19-CR-00106 JAM
19                                       )
20               Plaintiff,              )                STIPULATION TO MODIFY TERMS OF
21                                       )                PRE-TRIAL RELEASE PURSUANT
22               v.                      )                TO 18 USC 3141 ET SEQ.
23                                       )
24   JULIO ADRIAN JIMENEZ SEVILLA,       )
25                                       )
26               Defendant.              )
27   ____________________________________)

28          It is stipulated between the United States Attorney’s Office for the Eastern District of
29   California by Assistant United States Attorney Vincenza Rabenn, Esq. and Defendant Julio
30   Sevilla through his attorney Philip Cozens, Esq. that:
31          On July 3, 2019, the Hon. Kendall J. Newman held a bail review hearing as to Julio
32   Adrian Jimenez Sevilla. After considering the Pretrial Service Officer’s report and the parties’
33   oral arguments, Judge Newman released Mr. Sevilla on conditions, indicating that the decision
34   was a close call.
35          Since his release, Mr. Sevilla has been subject to electronic monitoring (curfew) since
36   July 9, 2019 with no violations. He is submitting to drug testing, participating in substance




     STIPULATION TO MODIFY TERMS OF PRE-TRIAL RELEASE -1-
 1   abuse and mental health counseling, and working full time. He's been compliant with his release
 2   conditions.
 3           Pretrial Services Officer Alicia Mirgain has recommended, and the government does not
 4   object to, the recommendations set forth below:
 5           Defendant Julio Sevilla’s pre-trial release order be modified to delete the following
 6   paragraphs:

 7           “12. You must participate in the following location monitoring program component and
 8   abide by all the requirements of the program, which will include having a location monitoring
 9   unit installed in your residence and a radio frequency transmitter device attached to your person.
10   You must comply with all instructions for the use and operation of said devices as given to you
11   by the Pretrial Services Agency and employees of the monitoring company. You must pay all or
12   part of the costs of the program based upon your ability to pay, as determined by the pretrial
13   services officer;

14           13. CURFEW: You must remain inside your residence every day from 8:00PM to
15   6:00AM, or as adjusted by the pretrial services officer for medical, religious services, employment
16   or court-ordered obligations.”

17           All other terms and conditions of Defendant Julio Sevilla’s pre-trial release order remain

18   in full force and effect .


19           It is so stipulated.

20   Dated: February 5, 2019                       /s/ Vincenza Rabenn, Esq.____________
21                                                 Vincenza Rabenn, Esq.
22                                                 Assistant United States Attorney
23                                                 Eastern District of California
24
25
26                                                 /s/ Philip Cozens_________________
27                                                 Philip Cozens
28                                                 Attorney for Defendant
29                                                 Nichols Ramirez
30




     STIPULATION TO MODIFY TERMS OF PRE-TRIAL RELEASE -2-
 1                                                ORDER

 2           The court, having read and considered the above-stipulation and finding good cause

 3   therefore, orders that Defendant Julio Sevilla’s pre-trial release order be modified by deleting

 4   existing paragraphs as follows:


 5           “12. You must participate in the following location monitoring program component and
 6   abide by all the requirements of the program, which will include having a location monitoring
 7   unit installed in your residence and a radio frequency transmitter device attached to your person.
 8   You must comply with all instructions for the use and operation of said devices as given to you
 9   by the Pretrial Services Agency and employees of the monitoring company. You must pay all or
10   part of the costs of the program based upon your ability to pay, as determined by the pretrial
11   services officer;

12           13. CURFEW: You must remain inside your residence every day from 8:00PM to
13   6:00AM, or as adjusted by the pretrial services officer for medical, religious services, employment
14   or court-ordered obligations.”

15           All other terms and conditions of Defendant Julio Sevilla’s pre-trial release order remain

16   in full force and effect .


17   Dated: January 6, 2020
18
19




     STIPULATION TO MODIFY TERMS OF PRE-TRIAL RELEASE -3-
